Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/16/2020, 8/5/2020, 7/6/2020, 10/21/2019 and 9/26/2019 were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 8 and 17’s radially extending axial fins on the Coanda surface that surround the fan blade and is located between the fan cover and the Coanda surface.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
Claim 1 is objected to in that it recites 
a panel “that can be mounted adjacent to the end face of the housing” and that the panel has a central opening “through which the shaft can extend”.  It is unclear if the panel must be mounted to the end face of the housing and if the shaft must extend through the central opening.
“a fan assembly … that can be mounted to the shaft”.  It is unclear if the fan assembly must be mounted to the shaft. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is unclear in that it recites “the fan blade includes edges that extend substantially to the rotating shaft.”  It is unclear if the edges of the fan blade are supposed to extend to the shaft, extend toward the shaft and not touch the shaft, or if the claim is meant to identify how the fan blade is supposed to extend relative to the shaft, such as the edges should extend substantially radially to the rotating shaft.  As best understood by the Office the claim literally reads that the fan blade edges extend toward the shaft and do not touch the shaft.  Also “substantially” is a relative term, which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 9-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Landberg US 3213304 in view of Hatton US 7857256.
Regarding claim 1, Landberg teaches an apparatus for air cooling a module of a system (Fig. 5) that includes 
a rotating shaft (33) extending through and beyond an end face of a housing of the module (Fig. 5), the end face being substantially perpendicular to the rotating shaft and a side of the housing being substantially parallel to the rotating shaft (Fig. 5), the system comprising: 
a panel  that can be mounted adjacent to the end face of the housing, the panel having a central opening through which the shaft can extend (Fig. 5), 
an exterior surface of the panel having a central region that is radially perpendicular to the shaft and a periphery that curves smoothly from radial to axial, so that a rim of the surface is directed axially and is substantially aligned with the side of the housing (Fig. 5); and 
a fan assembly (32) including a fan blade (34) that can be mounted to the shaft (33) proximal and exterior to the surface (Fig. 5), the fan blade being smaller in diameter than the housing (Fig. 5), the fan assembly being configured to direct a flow of air parallel and adjacent to the surface (Fig. 5), so that the air is thereby redirected by the periphery of the surface to flow axially along the side of the housing (Fig. 5).  

Hatton teaches a domed-shape canopy (1) supporting a fan (3), the canopy having a shape configured to take advantage of the Coanda effect when said fan produces an airflow over said canopy in order to minimize the surface area, thus minimizing drag (col. 2 ln. 4-8), which naturally increases power consumption efficiency of said fan.  Hatton teaches this in the field of vertical take-off aircraft (see claim 1) but acknowledges applicability to “other devices such as fans … which produce a thrust of air without movement of the machine itself” (col. 3 ln. 33-35).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the panel’s exterior surface as taught by Landberg to be shaped so as to take advantage of the Coanda effect that air, from the mounted fan, would attached to said surface as taught by Hatton, in order to minimize surface area thereby minimize drag and thus improve power consumption efficiency.
Regarding claim 2, Landberg further teaches that the fan blade (34) is a double suction fan blade that is configured to draw air both from an exterior side of the fan blade (through the perforated cover) and through the central opening of the Coanda panel from a space between the Coanda panel and the end face of the housing (Fig. 5).  Note that air from said space may pass through bearings and through a gap that is shown to exist between the panel and the shaft at the central opening.  Airflow exiting the fan blade tips has a velocity which is lowers the pressure of that region, which would 
Regarding claim 3, Landberg further teaches that the fan blade includes edges that extend substantially to the rotating shaft (Fig. 5).  
Regarding claim 4, Landberg teaches an air-cooled rotating shaft apparatus (Fig. 5), the apparatus comprising: 
a rotating shaft (33); 
a module having a housing (Fig. 5), the housing having an end face and a side (Fig. 5), wherein: 
the rotating shaft (33) extends through and beyond the end face (Fig. 5), the side of the housing is substantially parallel to the rotating shaft, and an exterior surface of the end face has a central region that is radially perpendicular to the shaft and a periphery that curves smoothly from radial to axial, so that a rim of the surface is directed axially and is substantially aligned with the side of the housing (Fig. 5); and 
a fan assembly (32) including a fan blade (34) mounted to the shaft proximal and exterior to the surface (Fig. 5), the fan blade being smaller in diameter than the housing (Fig. 5), the fan assembly being configured to direct a flow of air parallel and adjacent to the surface (Fig. 5) and is redirected by the periphery of the surface to flow axially along the side of the housing (Fig. 5).  

Hatton teaches a domed-shape canopy (1) supporting a fan (3), the canopy having a shape configured to take advantage of the Coanda effect when said fan produces an airflow over said canopy in order to minimize the surface area, thus minimizing drag (col. 2 ln. 4-8), which naturally increases power consumption efficiency of said fan.  Hatton teaches this in the field of vertical take-off aircraft (see claim 1) but acknowledges applicability to “other devices such as fans … which produce a thrust of air without movement of the machine itself” (col. 3 ln. 33-35).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the panel’s exterior surface as taught by Landberg to be shaped so as to take advantage of the Coanda effect that air, from the mounted fan, would attached to said surface as taught by Hatton, in order to minimize surface area thereby minimize drag and thus improve power consumption efficiency.
Regarding claim 5, Landberg further teaches that the side of the housing includes axially extending radial fins (36).  
Regarding claim 6, Landberg further teaches that the fan assembly further includes a fan cover (Fig. 5), the fan blade (34) being located between the fan cover and the Coanda surface (Fig. 5).  
Regarding claim 7, Landberg further teaches that the fan cover includes a periphery that is curved inward so as to form a reduced gap between the periphery of the cover and the Coanda surface (Fig. 5).  Note the vertical portion of the panel that 
Regarding claim 9, Landberg further teaches a bend radius of the Coanda surface periphery (Fig. 5).  
However it does not teach that the radius is at least two inches.  
It has been held, see Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
Since applicant has not disclosed that having a radius of two inches solves any stated problem or is for any particular purpose above the fact that that the curvature maintains the Coanda effect while transitioning the airflow from radial to axial and it appears that the curvature as taught would perform equally well with a curvature of two inches as claimed by applicant, absent persuasive evidence that the particular configuration of the claimed limitation is significant, it would have been an obvious matter of design choice, before the effective filing date of the claimed invention, to modify curvature of Landberg’s panel by utilizing a radius of two inches as claimed for the purpose of maintains the Coanda effect while transitioning the airflow from radial to axial. See MPEP 2144.04 (IV)(A), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Landberg further teaches that the fan blade (34) is made from a non-metallic material (col. 3 ln. 4-5).  
Regarding claim 11, Landberg further teaches that the fan blade is made of a polymeric material (col. 3 ln. 4-5).  
Regarding claim 12, Landberg further teaches that the module is a bearing module that supports the rotating shaft (Fig. 5).  
Regarding claim 13, Landberg further teaches that the side of the housing is not surrounded by ductwork (Fig. 5, with ductwork being interpreted as requiring enclosure on four longitudinal sides).  
Regarding claim 14, Hatton further teaches that the Coanda surface is textured (col. 2 ln. 62-col. 3 ln. 4, the texture being ribs).  
Regarding claim 15, see claim 6 above. 
Regarding claim 16, see claim 7 above. 
Regarding claim 18, see claim 9 above. 
Regarding claim 19, see claim 10 above. 
Regarding claim 20, see claim 11 above. 
Regarding claim 21, see claim 12 above. 
Regarding claim 22, see claim 13 above. 
Regarding claim 23, see claim 14 above. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Landberg US 3213304 in view of Hatton US 7857256 as applied to claims 6 and 15 above and further in view of You US 20160102676.
Regarding claims 8 and 17, the combination does not teach that the Coanda surface includes radially extending axial fins surrounding the fan blade and located between the fan cover and the Coanda surface.  
You teaches an electrical motor comprising a surface (36) that includes radially extending axial fins (40) surrounding a fan blade (12) and located between a fan cover (14) and the surface (36) in order to further provide cooling ([0018]).  Thus it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the Coanda surface as taught by the combination by utilizing fins as taught by You, in order to provide additional cooling to the electric motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745